UNITED STATES DlSTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

Brud Rossmann7 )
)
Plaintiff’ ) Case: 1:17-cv-01124
) Asslgned To : Unasslgned
V ) Assign. Date : 6/9/2017
' ) Descn`ption: Pro Se Gen. Civil (F Deck)
Crystal Lustig et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the informal pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules ofCivil Procedure. Jarrell v. Tl`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. ]qbal, 556 U.S. 662, 678-79 (2()09); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res_/udicata applies. Browrz v. Cal;`fano, 75
F.R.D. 497, 498 (D.D.C. 1977). "[A] complaint that is excessively long, rambling, disjointed,

incoherent, or full of irrelevant and confusing material does not meet [Rule 8’3] liberal pleading
requirement.” T.M. v. D.C., 961 F. Supp. 2d 169, 174 (D.D.C. 2013).

Plaintiff is a District of Columbia resident. He purports to sue a U.S. Probation Officer,
former First Lady Michelle Obama, and three “John Doe[s].” Compl. Caption. The rambling
complaint contains no factual allegations against the named probation officer; plaintiff’ s
allegation that l\/lrs. Obama, along with former President Barack Obama, “effected [his] false
imprisonment,” Compl. 1l 28, has no basis in law or fact; and no other defendants are identified in
the caption of the complaint See LCvR ll.l (requiring the “flrst filing” to include “in the
caption the name and full residence address or official address of each party”). Consequently,

this case will be dismissed A separate Order accompanies this l\/lemorandum Opinion.

/ \/7
/[,L!/r/~/j’/\ :C” \

Date: May §L:) ,2017 United/Ztates DistrictJudge